Title: The Commissioners to John Bondfield, 4 June 1778
From: First Joint Commission at Paris,Adams, John
To: Bondfield, John


     
     Passy, 4 June 1778. printed:JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:127. Replying to letters (not found) from Bondfield of 26 and 30 May, the first enclosing accounts for the purchase of supplies for the Boston, and the second reporting on the conspiracy against the Boston and enclosing an affidavit on the episode, the Commissioners approved Bondfield’s purchases, noting that the price of beef seemed too high, and expressed their hope that the Boston would soon sail and thus reduce expenses. The Commissioners further reported that the affidavit had been sent to the Ministry, expressed their concern, and declared that every effort should be made to punish those involved.
     See also, Samuel Tucker to JA, 27 May (above); and Bondfield to the Commissioners, 6 June (below).
    